CONCURS WITH OPINION, STATING:
I concur in the foregoing opinion.  I write separately to note an additional reason why I believe the Teagles' assertion against their title company did not constitute a judicial admission for purposes of this case.  It did not occur in this case.  A judicial admission "is binding as between parties to the suit, and in the same suit in which such admission is made."Peckham Iron Co. v. Harper (1884), 41 Ohio St. 100, 106.  But, see, Faxon Hills Construction Co. v. Brotherhood of Carpenters
(1958), 168 Ohio St. 8.